Citation Nr: 0914615	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-13 189	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the RO in 
Philadelphia, Pennsylvania.  After the decision was entered, 
the case was transferred to the jurisdiction of the RO in 
Cleveland, Ohio.  In December 2007, the Board remanded the 
case for additional development.

The Board's present decision is limited to the matter of the 
Veteran's entitlement to service connection for tinnitus.  
For the reasons set forth below, his claim for service 
connection for right ear hearing loss is again being 
REMANDED.  VA will notify the Veteran if further action is 
required on his part.


FINDING OF FACT

The Veteran has tinnitus that can be attributed to service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for 
tinnitus.  During a hearing held at the RO in July 2005, he 
offered sworn testimony to the effect that he had had the 
condition ever since service.

Under the law, service connection is ordinarily warranted 
where the evidence of record establishes that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated thereby.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  If the 
condition in service is not shown to be chronic, service 
connection may be established by way of evidence 
demonstrating continuity of symptomatology.  Id.

In the present case, the Board finds that the evidence 
supports the Veteran's claim for service connection for 
tinnitus.  Although the record contains opinions from two VA 
examiners who have concluded that it is unlikely that the 
Veteran's tinnitus can be attributed to service, none of the 
facts cited in support of those opinions, nor any of the 
other evidence of record, preponderates against the Veteran's 
sworn, competent testimony to the effect that his 
difficulties with tinnitus (whether characterized as 
intermittent, recurrent, or constant) began in service and 
have continued ever since.  Service connection for tinnitus 
is therefore granted.

Because the Board is granting the Veteran's claim, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)), have been satisfied with respect to the 
question of service connection.  That matter is moot.


ORDER

Service connection is granted for tinnitus.


REMAND

During a hearing held at the RO in July 2005, the Veteran 
indicated that he started having his ears "checked out" in 
2003 and that all of his treatment had been obtained through 
VA.  However, the reports of two VA examinations, dated in 
February 2005 and July 2008, indicate that an earlier, 
possibly private, report of audiometric testing is available, 
dated September 25, 2001.  The Board cannot locate the 
earlier report in the claims file.  Because both VA examiners 
relied on that report in arriving at their conclusions as to 
the likely etiology of the Veteran's right ear hearing loss, 
the Board needs to review it.  A remand is required.  
38 C.F.R. § 19.9 (2008).

Records of the Veteran's VA treatment were last obtained in 
February 2008.  On remand, efforts should be made to obtain 
records of any relevant treatment he may have undergone since 
that time, in order to ensure that his claim is adjudicated 
on the basis of an evidentiary record that is as complete as 
possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to indicate whether he 
underwent examination, testing, or treatment 
for hearing loss in September 2001 and, if 
so, to identify the facility where that took 
place, and to provide a release (if 
necessary) for the underlying records.  If he 
provides adequate identifying information, 
and the necessary release, take action to 
obtain the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

2.  If the foregoing efforts are 
unsuccessful, make efforts to obtain copies 
of any records of the Veteran's reported 
September 25, 2001 audiometric evaluation 
from the VA examiners who evaluated the 
Veteran in February 2005 and July 2008 (and 
who reported having reviewed a report of the 
September 2001 evaluation).  All efforts to 
obtain the evidence should be fully 
documented, and the evidence obtained, if 
any, should be associated with the claims 
file.

3.  Make efforts to obtain copies of any 
records pertaining to treatment the Veteran 
may have received for hearing loss at the VA 
Medical Center in Dayton, Ohio since December 
2007, following the procedures set forth in 
38 C.F.R. § 3.159.  All efforts to obtain the 
evidence should be fully documented, and the 
evidence obtained, if any, should be 
associated with the claims file.

4.  Thereafter, take adjudicatory action on 
the Veteran's claim for service connection 
for right ear hearing loss.  If the benefit 
sought remains denied, furnish the Veteran a 
supplemental statement of the case (SSOC).

After the Veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
Veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


